 1 MCGUIREWOODS LLP                                      TRYK LAW, PC
   Jamie D. Wells (SBN 290827)                           Benjamin P. Tryk
 2 jwells@mcguirewoods.com                               ben@tryklaw.com
   Anthony Q. Le (SBN 300660)                            7050 N. Fresno St., #210
 3 ale@mcguirewoods.com                                  Fresno, CA 93720
   Two Embarcadero Center
 4 Suite 1300                                            DAVIS & NORRIS, LLP
   San Francisco, CA 94111                               Wesley W. Barnett
 5 Telephone: 415.844.9944                               wbarnett@davisnorris.com
   Facsimile: 415.844.9922                               Dargan Ware
 6                                                       dware@davisnorris.com
   K. Issac deVyver (admitted pro hac vice)              2154 Highland Avenue South
 7 kdeVyver@mcguirewoods.com                             Birmingham, AL 35205
   Benjamin J. Sitter (SBN 273394)
 8 bsitter@mcguirewoods.com                              Attorneys for Plaintiffs

 9 Tower Two-Sixty
   260 Forbes Avenue
10 Suite 1800
   Pittsburgh, PA 15222
11 Telephone: 412.667.6000
   Facsimile: 412.667.6050
12
   Attorneys for Defendant
13 Santander Consumer USA Inc.

14
                                 UNITED STATES DISTRICT COURT
15
               EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
16

17
   VICKI BLAKELY, STEVEN LAWSON,                        CASE NO. 2:18-cv-01647-WBS-EFB
18 CHRISTY MITCHELL, LESLIE
   WILLIAMS, JAMES ROLLAND,                             CLASS ACTION
19 JAYNELLIS SALINAS, KATHLEEN
   JONES, ANNIE BLUITT, SAMUEL                          ORDER GRANTING JOINT
20 CARTER, & KEVIN GREIF, on, behalf, of,               STIPULATION TO CONTINUE
   themselves, and, all, others, similarly, situated,   SCHEDULING CONFERENCE
21                                                      HEARING
                 Plaintiff,
22
          vs.
23
   SANTANDER CONSUMER USA, INC.,
24
                 Defendant.
25

26
27

28
                                                         CASE NO. 2:18-cv-01647-WBS-EFB
                          [PROPOSED] ORDER GRANTING JOINT STIPULATION
                          TO CONTINUE SCHEDULING CONFERENCE HEARING
 1          Plaintiffs Vicki Blakely, Steven Lawson, Christy Mitchell, Leslie Williams, James

 2 Rolland, Jaynellis Salinas, Kathleen Jones, Annie Bluitt, Samuel Carter, and Kevin Grief

 3 (“Plaintiffs”) and Defendant Santander Consumer USA, Inc. (“SC”), by and through their

 4 respective undersigned counsel of record, filed a joint stipulation to continue the scheduling

 5 conference hearing. Good cause appearing, the Court hereby GRANTS Plaintiffs and SC’s

 6 stipulation and orders as follows:

 7          1.     The scheduling conference hearing currently scheduled for January 21, 2020, is

 8 continued to Monday, February 3, 2020 at 1:30 p.m. in Courtroom 5 (WBS).

 9          2.     The Parties shall file an updated joint status report addressing the subjects listed in

10 Local Rule 240 on or before Tuesday, January 21, 2020.

11          3.

12 IT IS SO ORDERED.

13 Dated: December 27, 2019

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               1               CASE NO. 2:18-cv-01647-WBS-EFB
                            [PROPOSED] ORDER GRANTING JOINT STIPULATION
                            TO CONTINUE SCHEDULING CONFERENCE HEARING
